Title: From Thomas Jefferson to Wakelin Welch, 4 June 1797
From: Jefferson, Thomas
To: Welch, Wakelin


                    
                        Sir
                        Philadelphia June 4. 1797.
                    
                    Your favor of Aug. 22. never came to my hands till about a fortnight ago. In the meantime, that is to say about January or February last the subject of it had been included and settled in a general settlement of the debt of the late Mr. Wayles to Cary & Co. between Mr. Wickam acting for them and Mr. Wayles’s executors, of which I have no doubt you recieved information in due time.  Your letter gave me the first news of the death of your late father. Permit me to place here my sincere regrets at this event, regrets founded on a great degree of personal esteem which I entertained for him. Accept yourself assurances of the regard with which I am Sir Your most obedt. & most humble servt
                    
                        Th: Jefferson
                    
                